 In the Matter of EXPOSITION COTTON MILLS COMPANYandTEXTILEWORKERS UNION OF AMERICA, CIOCaseNo. 10-R-1106.-Decided March 9, 1944Mr. James A. Branch,andMr. George E. Glenn, Jr.,of Atlanta, Ga.,for the Company.Mr. R. C. Thomas,of Atlanta, Ga., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Ex-position Cotton Mills Company,Atlanta, Georgia,herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Mortimer H. Freeman, TrialExaminer.Said hearing was held at Atlanta, Georgia,on February21, 1944.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYExposition Cotton Mills Company, a Georgia corporation, main-tains its principal office and place of business in Atlanta, Georgia,where it is engaged in the manufacture of sheetings, quills, osnaburgs,sateen, and drills.During the past 12 months the Company used raw55 N L. R. B, No. 64355 356DECISIONSOF NATIONALLABOR RELATIONS BOARDmaterials valued at between $3,000,000 and$4,000,000,more than 75percent of which was purchased and shipped from points outsidethe State of oGeorgia to the Company'splant.During the sameperiod, the Company manufactured finished products,valued in excessof $8,000,000,more than 90 percent of which was shipped to customersin States other than the State of Georgia.The Company admits that it isengaged incommerce within themeaning ofthe NationalLabor Relations Act.H. THE ORGANIZATION INVOLVEDTextileWorkers Union of America,affiliatedwith the Congressof Industrial Organizations,is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a,substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees of the Company at the Atlanta plant, excludingclerical employees,tool clerks,stock men, watchmen,guards,the vil-lagedeputy sheriff,and all supervisory employees 2 with authority tohire,promote, discharge,discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action,constitute aunit, appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERI\IINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-1 The FieldExaminer reported that the Union submitted 765 membership applicationcards and that there are 1,204 employees in the alleged appropriate unit.2This category includes"third hands"and above EXPOSITION COTTON MILLS COMPANY357ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Exposition CottonMills Company, Atlanta, Georgia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.